Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on September 18, 2019 for Application No. 16/474,879.  Claims 1-24 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs’) received on 12/05/2019 and 12/16/2021 have been considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities: the claim is suggested to be replaced with - -A control device comprising: 
an electronic controller configured to automatically control a transmission device of a human-powered vehicle in accordance with a shifting condition, 
a first reference value including traveling information related to a traveling state of the human-powered vehicle;
wherein, the shifting condition being determined based on a second reference value and a threshold value, and the electronic controller is configured to set the threshold value based on second reference information including a present transmission ratio of the human-powered vehicle, and
a subsequent transmission ratio after shifting.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 21-24 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Wesling (US 2018/011161 A1).
Regarding claim 1, Wesling discloses a control device (see at least Figures 1-3, i.e., system 40) comprising: 
an electronic controller (150) configured to automatically control a transmission device (110) of a human-powered vehicle (100) in accordance with a shifting condition (see at least the Abstract, Fig. 3 and paras. [0003], [0044], [0048] and [0051]), 
the electronic controller being configured to set the shifting condition based on first reference information including information related to a change in a transmission ratio that is shifted by the transmission device (para. [0095]).  

Regarding claim 2, Wesling discloses the control device according to claim 1, wherein the human-powered vehicle includes a first sprocket (118) driven to obtain a first transmission ratio and a second sprocket (122) driven to obtain a second transmission ratio (para. [0003]), and 
the information related to the change in the transmission ratio includes information related to a combination of the first transmission ratio and the second transmission ratio (para. [0087]).  

Regarding claim 3, Wesling discloses the control device according to claim 2, wherein the first sprocket and the second sprocket are included in one of a front sprocket (118) of the human-powered vehicle and a rear sprocket (122) of the human-powered vehicle.  

Regarding claim 4, Wesling discloses the control device according to claim 2, wherein the information related to the change in the transmission ratio includes information related to a number of teeth of the first sprocket (118) and a number of teeth of the second sprocket (Fig. 1, paras. [0003], [0038], i.e., gears or teeth are provided in the form of the rear sprocket cassette 122 and one or more chainrings 118).  

Regarding claim 5, Wesling discloses the control device according to claim, wherein the information related to the change in the transmission ratio includes information related to a difference in a number of teeth of the first sprocket (118) and a number of teeth of the second sprocket (Fig. 1, [0038], i.e., different teeth of rear sprockets 122 and one or more chainrings 118).

Regarding claim 6, Wesling discloses the control device according to claim 1, wherein the information related to the change in the transmission ratio includes information related to a combination of at least one front sprocket of the human-powered vehicle and at least one rear sprocket of the human-powered vehicle (Fig. 1, paras. [00034], [0087]).  

Regarding claim 7, Wesling discloses the control device according to claim 6, wherein the information related to the change in the transmission ratio (para. [0095]) includes at least one of information related to the transmission ratio and information related to a number of teeth of the front sprocket (Fig. 1, i.e., different number of teeth of each sprocket of chainrings 118) and a number of teeth of the rear sprocket (i.e., different number of teeth of each sprocket of cassette 122).  

Regarding claim 8, Wesling discloses the control device according to claim 1, wherein the first reference information further includes a first reference value (i.e., at step 306) including traveling information related to a traveling state of the human-powered vehicle (100).  

Regarding claim 21, Wesling discloses the control device according to claim 8, wherein the electronic controller is configured to set the shifting condition for at least one of the transmission ratio and the first reference value (Figs. 1-3, for example, at step 308).  

Regarding claim 22, Wesling discloses the control device according to claim 8, wherein the traveling information includes at least one of cadence, torque acting on a crank of the human-powered vehicle, vehicle speed, acceleration, and power (see at least Fig. 1; paras. [0044] and [0045]).  

Regarding claim 23, Wesling discloses the control device according to claim 1, further comprising storage that stores the shifting condition in an updatable manner (para. [0083] and claim 1).  

Regarding claim 24, Wesling discloses a shifting system comprising the control device according to claim 1 and further comprising: the transmission device (Fig. 1, i.e., drivetrain 100).  

Allowable Subject Matter
Claims 14-19 are allowed. It is noted that claim 14 is allowed except for the formal matter indicated above.
Claims 9-13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior art of record fails to disclose or render obvious a control device having the combination features recited in claims 1 and 2 and particularly the limitation required by the claim.
Regarding claim 14, the prior art of record fails to disclose or render obvious a control device having the combination features and conditions recited in the claim and particularly “the electronic controller is configured to set the threshold value based on second reference information including a present transmission ratio of the human-powered vehicle, a subsequent transmission ratio after shifting”.
Claims 10-13 and 15-20 are allowable as being dependent upon an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wesling (US 10,370,061 B2) discloses a bicycle control device and system, see Figures 1 and 3;
Chen et al. (US 10,507,885 B2) discloses a bicycle system and automatic control system thereof, see Figures 1-9;
Takeda (US 6,725,143 B2) discloses a method and apparatus for controlling a bicycle transmission, see Figures 1-6; and 
Ichida et al. (US 8,998,756 B2) discloses an apparatus for adjusting a position of a bicycle derailleur, see Figures 1-14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659